
	

114 HR 2692 IH: REPAY Supplies Act of 2015
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2692
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Mrs. Beatty (for herself, Mr. Butterfield, Mr. Hinojosa, Mr. Meeks, Mr. Clay, Ms. Norton, Mrs. Watson Coleman, Mrs. Kirkpatrick, Mrs. Lawrence, Mr. Israel, Mr. Van Hollen, Ms. Wilson of Florida, Mr. Conyers, Ms. Edwards, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the above-the-line deduction for
			 certain expenses of elementary and secondary school teachers and to allow
			 Head Start teachers the same above-the-line deduction for supplies as is
			 allowed to elementary and secondary school teachers.
	
	
 1.Short titleThis Act may be cited as the Reimburse Educators who Pay for Academic Year Supplies Act of 2015 or the REPAY Supplies Act of 2015. 2.Deduction for certain expenses of elementary and secondary school teachers (a)Deduction made permanentSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking In the case of taxable years beginning during 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, or 2014 and inserting The deductions.
 (b)Head Start Teachers Allowed Above-the-Line Deduction for SuppliesSection 62(d)(1) of such Code is amended by adding at the end the following new subparagraph:  (C)Head start teachersThe term eligible educator includes, with respect to any taxable year, an individual who is a teacher or aide under a Head Start program operating under the Head Start Act (42 U.S.C. 9831 et seq.) for at least 700 hours during a school year..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  